Title: From George Washington to Colonel Elias Dayton, 14 August 1777
From: Washington, George
To: Dayton, Elias



Head Quarters Camp at Cross Roads [Pa.] Aug. 14th 1777
Sir,

I have received your letter of the 11th and have given a warrant for the month’s pay agreeable to your request.
As your present situation is not inconvenient for gaining intelligence of what may be passing about Kings-Bridge in New York and on Staten Island, I wish you to take every method in your power to inform yourself of the situation of the enemy, their strength and motions at those several places, and to advise me of the same. With respect to their strength, I would have you pay no attention, to any vague general calculations, that may be made by those of whom you inquire concerning it. The point to be ascertained is how many and what particular corps there are at the different places; from this, we shall be able to estimate their numbers better than from any conjectures they can form.
I have been informed they are collecting a large number of waggons about Kings-bridge. This is a circumstance of importance; and which I should be glad you would take all possible pains to find out the truth of.
I would also have you to procure and send me an exact account of the number of boats that may be collected in the neighbouring rivers, in case they may be wanted for any sudden secret expedition. This should be done in such a manner as not to make any noise nor raise any suspicions of what may be in contemplation, if any thing of the kind should hereafter appear adviseable. I am Sir Your most Obedt servant

Go: Washington

